UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

TAMPA DIVISION
STATE FARM MUTUAL
AUTOMOBILE INS. CO., et ai.,
Plaintiffs,
v. CASE NO. 8:20-cv-2428-T-33TGW
ROBERT LEWIN, D.C., et ai, . |
Defendants.
/
|

ORDER a
THIS CAUSE came on to be heard upon Defendants Robert
Lewin, D.C.’s, 1-800-411-PAIN Referral Service, LLC’s, and Path Medical
LLC’s Motion for a Protective Order Regarding Plaintiffs’ Non-Party
Subpoenas (Doc. 86) and the Defendants’ Joint Motion for Protective Order

|
Regarding Plaintiffs’ Non-Party Subpoenas and to Join and Adopt (Doe. 87).

|
For the reasons stated at the hearing, it is
ORDERED:
That Defendants Robert Lewin, D.C.’s, 1-800-41 1-PAIN
Referral Service, LLC’s, and Path Medical LLC’s Motion for a Protective
Order Regarding Plaintiffs’ Non-Party Subpoenas (Doc. . 86) and

Defendants’ Joint Motion for Protective Order Regarding Plaintiffs’: Non-

Party Subpoenas and to Join and Adopt (Doc. 87) are GRANTED.
Accordingly, the subpoenas duces tecum served upon: Path Medical Center
Holdings, Inc., dated June 8, 2021(Doc. 86-1); GreatBanc Trust Company,
dated June 8, 2021 (Doc. 86-2); and Keefe, McCullough & Co., LLP, dated
June 8, 2021 (Doc. 86-3) are hereby QUASHED.

A
DONE and ORDERED at Tampa, Florida, this 3©~ay of

Pirnes 5 Wo.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

August, 2021.

 

No
